DETAILED ACTION
1.	This office action is in response to the amendment filed on 06/06/2022. 
2.	Claim 10 is canceled.
3.	Claims 1-9 are currently pending and have been considered below.

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek et al. US 2016/0245785 (hereinafter, Marsolek), in view of Buschmann et al. US 2020/0025970  (hereinafter, Buschmann).


7.  	Regarding claim 1, Marsolek discloses a paving machine ([0053], Fig. 1: paving machine 12), comprising: 
 	a thermal recognition system of the paving machine that creates thermal data of an area behind the paving machine ([0053]-[0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat); 
 	a position determining system that identifies a location of the thermal data in location coordinates ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system. A computer, such as the electronic control unit 32, may then store data from the entire area as temperature data with the corresponding position data. Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate. See also [0080]); and 
 	a display that displays the location and temperature of a thermal characteristic of the thermal data ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system. A computer, such as the electronic control unit 32, may then store data from the entire area as temperature data with the corresponding position data. Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate and a time coordinate. Where multiple lifts of paving material are used, a lift number coordinate could also be used. The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing), and
 	a controller that receives the thermal data and location data and determines the location and temperature of the thermal characteristic ([0055]).
 	Marsolek does not disclose:
 	determines the temperature of the threshold thermal characteristic, wherein the controller is configured to identify one or more thermal objects that include a threshold or identifiable thermal characteristic compared to a surrounding environment.  
 	However, Buschmann discloses:
 	 determines the temperature of the threshold thermal characteristic ([0032], [0046], [0073]: temperature threshold),
 	wherein the controller is configured to identify one or more thermal objects that include a threshold or identifiable thermal characteristic compared to a surrounding environment ([0032]: The use of the temperature threshold value makes it easy to clearly distinguish between procedurally interfering object-related faulty measurements and paving material-specific faulty measurements, i.e., cold spots in the paving layer, on the basis of which interfering object-related faulty measurements can be precisely filtered out in the temperature field. On the other hand, the temperature faulty measurements typically detected above the temperature threshold value, but not nominal, remain contained in the temperature field, so that the temperature field reliably indicates paving errors, i.e., indicates that the paving material has been installed too coldly in places along the laid paving layer. Preferably, the temperature threshold value can be adjusted as a function of an ambient temperature detected on the road finisher and/or a measurement time elapsed for the measuring point…[Further], [0063]-[0065]: Fig. 3A shows the measuring range B of the temperature field TF of the paving layer E. According to FIG. 3A, temperature values T detected at the respective measuring points x within the measuring range B are detected along a plurality of measuring lines 10 extending one behind the other transversely to the paving direction F. At the measuring points x filled with a cross X, there are interfering objects 9 according to the respective snapshots according to FIG. 3A, which each have an intrinsic temperature Tinterf outside the nominal temperature range Tnom and furthermore fall below a temperature threshold Tthres. An actual paving fault 16 is present at the measuring points x marked with a circle O in FIG. 3A. At these measuring points x too cold paving material M was used. According to the disclosure, interfering objects 9 can be detected if, contrary to an expected material-specific cooling 11 (see FIG. 3B), at a later time tx (see FIG. 5) during the paving at the same measuring point x a temperature value T which is greater, in particular lying within the nominal temperature range Tnom, than a temperature value T detected at a preceding time tx-1 at the same measuring point x, is measured, preferably with the proviso that the temperature T initially detected below the nominal temperature range Tnom does not exceed a temperature threshold value Tthres. See also [0004], [0016], [0081], Fig. 5), where object 9 is interpreted as equivalent to one or more thermal object, 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use determines the temperature of the threshold thermal characteristic, wherein the controller is configured to identify one or more thermal objects that include a threshold or identifiable thermal characteristic compared to a surrounding environment as taught by Buschmann. The motivation for doing so would have been in order to assess the actual quality of a paving layer on the basis of a temperature field along the paving path (Buschmann, [0014]).

8.	Regarding claim 2, Marsolek in view of Buschmann disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses temperature characteristic of the thermal data ([0055]).
	Marsolek does not disclose:
 	wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data.  
 	However, Buschmann discloses:
 	 wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data ([0027]-[0028], [0046], [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data as taught by Buschmann. The motivation for doing so would have been in order to identify the higher temperature value when creating the temperature field for the paving layer (Buschmann, [0027]).

9.	Regarding claim 3, Marsolek in view of Buschmann disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the thermal recognition system is a thermal imaging camera, and the thermal data is thermal image data ([0055]).

10.	Regarding claim 4, Marsolek in view of Buschmann disclose the paving machine of claim 3 as disclosed above. 
 	Marsolek further discloses wherein the area behind the paving machine corresponds to a viewing area of the thermal imaging camera ([0055] and Fig. 1). See also Buschmann (Fig. 1).

11.	Regarding claim 5, Marsolek in view of Buschmann disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the thermal characteristic includes a plurality of locations of the thermal data ([0055]: capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system).
	Marsolek does not disclose:
 	wherein the threshold thermal characteristic includes a plurality of locations of the thermal data.  
 	However, Buschmann discloses:
 	 wherein the threshold thermal characteristic includes a plurality of locations of the thermal data ([0073, [0081], Figs. 3A, 3B, 4-5).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use wherein the threshold thermal characteristic includes a plurality of locations of the thermal data as taught by Buschmann. The motivation for doing so would have been in order to identify the higher temperature value when creating the temperature field for the paving layer (Buschmann, [0027]).

12.	Regarding claim 6, Marsolek in view of Buschmann disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the position determining system includes a GPS system ([0055], [0080]). 

13.	Regarding claim 7, Marsolek in view of Buschmann disclose the paving machine of claim 1 as disclosed above. 
 	Marsolek further discloses wherein the location and temperature of the thermal characteristic is displayed on the same page of the display, and no other temperatures or location information is displayed on the page ([0025]-[0027], [0055]: The display device 38 may be generally configured to display a graphical user interface (GUI) that provides an easy to use visual interface between a user and the operating system or application(s) running on the display device 38. Generally, the GUI presents programs, files and operational options with graphical images. During operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith… Each data set, of temperature data and position data, may also be associated with time data, such that each sensed area of a mat could have a temperature coordinate, a position coordinate and a time coordinate. Where multiple lifts of paving material are used, a lift number coordinate could also be used. The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing), where during operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith… Each data set, of temperature data and position data is interpreted as equivalent to location and temperature of the thermal characteristic is displayed on the same page of the display, and no other temperatures or location information is displayed on the page.
 	Marsolek does not disclose:
 	temperature of the threshold thermal characteristic.  
 	However, Buschmann discloses:
 	 temperature of the threshold thermal characteristic ([0027]-[0028], [0046], [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use wherein the threshold thermal characteristic is a maximum temperature characteristic of the thermal data as taught by Buschmann. The motivation for doing so would have been in order to identify the higher temperature value when creating the temperature field for the paving layer (Buschmann, [0027]).
 	

14.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek, in view of Buschmann, in further view of Frelich et al. US 2014/0133906 (hereinafter, Frelich). 

15.  	Regarding claim 8, Marsolek in view of Buschmann disclose the paving machine of claim 7 as disclosed above. 
 	Marsolek further discloses wherein the location and temperature of the thermal characteristic is displayed when the paver is performing a paving operation ([0055]: It may also be desirable in some instances to capture thermal images of an entire work surface by scanning numerous locations of a mat with which a machine has interacted or is about to interact, then associating each of the locations with position data. For example, a thermal camera or the like, or multiple point sensors, could initially produce data corresponding to the two-dimensional surface of the mat. Next, each data point, for example, each pixel of a thermal image, could be associated with a positioning system, such as a satellite positioning system...The data sets could then be retrieved to allow a technician, etc. to later view displays of a complete thermal history of a paved work area. The data sets could also be displayed on the display device 38 for analysis or processing…Further [0040]: The insights set forth also enable establishing a plan for paving operation even prior to starting work in a manner calculated to provide the best chance of meeting specifications… Furthermore, [0025]-[0027]: The display device 38 may be generally configured to display a graphical user interface (GUI) that provides an easy to use visual interface between a user and the operating system or application(s) running on the display device 38. Generally, the GUI presents programs, files and operational options with graphical images. During operation, the user may select and activate various graphical images displayed on the display device 38 in order to initiate functions and tasks associated therewith). 
 	Marsolek does not disclose:
 	temperature of the threshold thermal characteristic is displayed.  
 	However, Buschmann discloses:
 	 temperature of the threshold thermal characteristic is displayed ([0027]-[0028], [0046], [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek to use temperature of the threshold thermal characteristic is displayed as taught by Buschmann. The motivation for doing so would have been in order to identify the higher temperature value when creating the temperature field for the paving layer (Buschmann, [0027]).
 	Marsolek in view of Buschmann does not disclose:
 	characteristic is displayed when the paver is not performing a paving operation.  
 	However, Frelich discloses:
 	  “the controller 42 may be pre-programmed so that the machine display 90 may allow the operator or supervisor to specify the characteristics of the mat 26 to be laid. Once the characteristics of the mat 26 are specified, the controller 42 may determine the operation parameters for the paving machine 10 that are necessary to form the specified mat 26, and then control the paving machine 10 and its components to operate accordingly when laying the mat 26” (see, [0031], [0033]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek in view of Buschmann to use characteristic is displayed when the paver is not performing a paving operation as taught by Frelich. The motivation for doing so would have been in order to automate the operation of the paving machine so that requirements for a paving job may be defined and operation of the paving machine and its components may be performed by the controller to form the mat with desired characteristics (Frelich, [0031]).

16.	Regarding claim 9, Marsolek in view of Buschmann in view of Frelich disclose the paving machine of claim 8 as disclosed above. 
 	Marsolek further discloses wherein the location and temperature of the thermal characteristic is displayed in real time ([0055], [0040]). 
 	Marsolek in view of Frelich does not disclose:
 	temperature of the threshold thermal characteristic is displayed.  
 	However, Buschmann discloses:
 	 temperature of the threshold thermal characteristic is displayed ([0027]-[0028], [0046], [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marsolek in view of Frelich to use temperature of the threshold thermal characteristic is displayed as taught by Buschmann. The motivation for doing so would have been in order to identify the higher temperature value when creating the temperature field for the paving layer (Buschmann, [0027]).


Conclusion
17.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864